DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
After careful consideration of Applicant’s arguments, it has been determined that the prior art of Smith (US 20160105644 A1) in view of Barley (US 20120327242 A1) fails to specifically teach the limitation of the first active sensor configured to: responsive to receiving the wakeup signal from the first passive sensor, transition from a sleep state to an active state; and while in the active state: determine a position of the object relative to the first active sensor; determine whether the object is in a first defined detection zone based upon the position of the object; and create object detection data when the object is in the first defined detection zone. The prior art of Elsemore (US 20100208068 A1), Graczyk (US 20130229263 A1), Wong (US 8305447 B1), Lewis (US 20060067546 A1) and Saito (US 20140077988 A1) were considered pertinent prior art to detect presence of an object within a particular area or zone. However, the prior art fails to specifically teach Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510.  The examiner can normally be reached on 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUFUS C POINT/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689